                 Case 3:19-cv-05851-BHS Document 45 Filed 05/18/20 Page 1 of 9



 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     RUSSELL R. WILLS,                                  CASE NO. C19-5851 BHS
 8
                              Plaintiff,                ORDER GRANTING
 9          v.                                          DEFENDANTS’ MOTIONS TO
                                                        DISMISS
10   PIERCE COUNTY, et al.,

11                            Defendants.

12

13          This matter comes before the Court on Defendant Dr. Michael Stanfill’s

14   (“Stanfill”) motion to dismiss, Dkt. 39, and Defendant Pierce County’s motion to dismiss,

15   Dkt. 40. The Court has considered the pleadings filed in support of and in opposition to

16   the motions and the remainder of the file and hereby grants the motions for the reasons

17   stated herein.

18                                I.   PROCEDURAL HISTORY

19          On August 9, 2019, Plaintiff Russell Wills (“Wills”) filed a complaint in the

20   Pierce County Superior Court for the State of Washington against multiple parties

21   including Stanfill and Pierce County. Dkt. 1-2. Wills’s sole allegation was “violations of

22   [his] civil rights on several different levels, punitive damages.” Id. at 3.


     ORDER - 1
                 Case 3:19-cv-05851-BHS Document 45 Filed 05/18/20 Page 2 of 9



 1           On September 11, 2019, some defendants removed the matter to this Court. Dkt. 1.

 2           On October 11, 2019, defendants including Pierce County filed a motion to

 3   dismiss for failure to properly serve and a motion for judgment on the pleadings. Dkt. 12.

 4   On November 29, 2019, Wills improperly filed a supplemental complaint. Dkt. 25. On

 5   December 31, 2019, Stanfill filed a motion for summary judgment. Dkt. 29.

 6           On January 30, 2020, the Court granted the motion to dismiss and granted Wills

 7   leave to amend as to his claims against Pierce County. Dkt. 34 at 3. On February 25,

 8   2020, the Court granted Stanfill’s motion for summary judgment and dismissed Stanfill

 9   as a defendant. Dkt. 35.

10           On February 28, 2020, Wills filed an amended complaint, naming Pierce County,

11   Stanfill, and Michael Stewart as defendants. Dkt. 36. Wills alleges “Violation of Civil

12   Rights, as Outlined in Title II of the American’s [sic] with Disabilities Act, Violation of

13   [his] Constitutional Rights, General 1, 2, 9, Criminal Trials: 4, 5, 6, 7, 9, 12, 13, 14.” Id.

14   at 5. He alleges “[e]xtreme emotional, physical and financial injuries occurred. Mental

15   Health treatment, Counseling,” and seeks “punitive damages in the amount of $950,000

16   which includes $50,000 at the state rate for wrongful incarceration amounting to 270

17   days, all bail monies and travel considerations and fees for Electronic Home Monitoring.”

18   Id. at 7.

19           On March 11, 2020, Stanfill filed a motion to dismiss for failure to state a claim

20   pursuant to Fed. R. Civ. P. 12(b)(6). Dkt. 39. On March 17, 2020, Pierce County filed a

21   motion to dismiss for insufficient service of process pursuant to Fed. R. Civ. P. 12(b)(5)

22   and for judgment on the pleadings pursuant to Fed. R. Civ. P. 12(c). Dkt. 40. Also on


     ORDER - 2
              Case 3:19-cv-05851-BHS Document 45 Filed 05/18/20 Page 3 of 9



 1   March 17, 2020, Pierce County filed a notice informing Wills of the requirements for

 2   opposing dispositive motions under Rand v. Rowland, 154 F.3d 952, 962–63 (9th Cir.

 3   1988) and Wyatt v. Terhune, 315 F.3d 1108 (9th Cir. 2003). Dkt. 41. Wills did not

 4   respond to Stanfill’s motion. On March 31, 2020, Stanfill replied to his own motion. Dkt.

 5   42. On April 9, 2020, Pierce County replied to its motion. Dkt. 43. On April 10, 2020,

 6   Wills filed an untimely response to Pierce County’s motion. Dkt. 44.

 7                               II. FACTUAL BACKGROUND

 8          The Court briefly summarizes the facts described in the documents attached to

 9   Wills’ amended complaint, Dkts. 36-1–36-5, which are relevant to the instant motions.

10          Wills alleges that he was arrested in DuPont, Washington on August 21-22, 2016.

11   Dkt. 35-1 at 1. Regarding the facts of the arrest, he refers to a letter from Michele

12   Erickson (“Erickson”). Id. Erickson’s letter describes a traffic stop in the early morning

13   of August 21, 2016. Dkt. 36-5 at 1. The letter alleges that Wills was experiencing mental

14   health and physical distress at the time, and that she and Wills were both subject to

15   excessive force by police officers. Id.

16          Wills alleges that following his arrest, he was taken into custody and incarcerated

17   in the Pierce County Jail. Dkt. 36-1 at 1. He alleges that he was initially put on suicide

18   watch clothed only in a lead blanket for four hours, then transferred to general population

19   and placed in a filthy cell with a clogged toilet for 28 hours and denied a telephone call.

20   Id. He then alleges that he passed out, was revived by guards, and told the guards he

21   believed he was experiencing a heart attack but was denied medical care and left in the

22   cell for another nine hours. Id. at 2.


     ORDER - 3
                Case 3:19-cv-05851-BHS Document 45 Filed 05/18/20 Page 4 of 9



 1          Wills then alleges that he was taken to court, charged with Intimidation of a Public

 2   Servant, and returned to jail where he was assaulted by two inmates. Id. He then posted

 3   bail. Id. He alleges that his appointed counsel arranged for a psychiatric evaluation from

 4   Stanfill and that he was eventually convicted of Intimidation of a Public Servant “on the

 5   testimony of an erroneous evaluation by Mr. Stanfill.” Id. Wills alleges that he was

 6   “essentially bullied and cajoled into a guilty plea” but took the deal “[d]ue to [his]

 7   medical condition at the time and the exorbitant bail levied by Commissioner, Foley and

 8   my unwillingness to wait 60 days in jail.” Id. at 3. Finally, Wills alleges that the DuPont

 9   Police Department has overhauled their policies “in dealing with Mental Health issues,”

10   referencing an email to Erickson from the DuPont City Administrator. Id. (citing Dkt. 36-

11   6 at 2).

12                                      III. DISCUSSION

13   A.     Standard

14          “After the pleadings are closed – but early enough not to delay trial – a party may

15   move for judgment on the pleadings.” Fed. R. Civ. P. 12(c). The pleadings are closed for

16   purposes of Rule 12(c) once a complaint and answer have been filed. Doe v. United

17   States, 419 F.3d 1058 (9th Cir. 2005). “Analysis under Rule 12(c) is ‘substantially

18   identical’ to analysis under Rule 12(b)(6) because, under both rules, a court must

19   determine whether the facts alleged in the complaint, taken as true, entitle the plaintiff to

20   a legal remedy.” Pit River Tribe v. Bureau of Land Mgmt., 793 F.3d 1147, 1155 (9th Cir.

21   2015) (quoting Chavez v. United States, 683 F.3d 1102, 1108 (9th Cir. 2012)).

22


     ORDER - 4
                 Case 3:19-cv-05851-BHS Document 45 Filed 05/18/20 Page 5 of 9



 1          Motions to dismiss brought under Rule 12(b)(6) of the Federal Rules of Civil

 2   Procedure may be based on either the lack of a cognizable legal theory or the absence of

 3   sufficient facts alleged under such a theory. Balistreri v. Pacifica Police Department, 901

 4   F.2d 696, 699 (9th Cir. 1990). Material allegations are taken as admitted and the

 5   complaint is construed in the plaintiff’s favor. Keniston v. Roberts, 717 F.2d 1295, 1301

 6   (9th Cir. 1983). To survive a motion to dismiss, the complaint does not require detailed

 7   factual allegations but must provide the grounds for entitlement to relief and not merely a

 8   “formulaic recitation” of the elements of a cause of action. Bell Atlantic Corp. v.

 9   Twombly, 550 U.S. 544, 555 (2007). Plaintiffs must allege “enough facts to state a claim

10   to relief that is plausible on its face.” Id. at 570.

11   B.     Analysis

12          1.       Stanfill’s Motion

13          The Court previously granted summary judgment for Stanfill on all claims alleged

14   against him in this case. Dkt. 35. Stanfill is correct that the Court’s grant of summary

15   judgment was based on Wills’s claims arising out of the competency evaluation Stanfill

16   performed on Wills, and Wills’s amended complaint, liberally construed, re-alleges the

17   same facts and claims against Stanfill. Dkt. 39 at 2. 1 Wills did not reply to Stanfill’s

18   motion, which the Court may construe as an admission that the motion has merit. Local

19

20
            1
              The Court granted leave to amend in response to a motion to dismiss filed by defendants
21   other than Stanfill, setting February 28, 2020 as the deadline for an amended complaint. Dkt. 34.
     Coincidentally, the Court’s order on Stanfill’s motion for summary judgment, Dkt. 35, issued on
22   February 28, 2020, just prior to Wills’s filing of his amended complaint, Dkt. 36.



     ORDER - 5
                 Case 3:19-cv-05851-BHS Document 45 Filed 05/18/20 Page 6 of 9



 1   Rules W.D. Wash. LCR 7(b)(2). Therefore, for the reasons set out in the Court’s prior

 2   order, Dkt. 35, the Court grants Stanfill’s motion to dismiss.

 3          2.       Pierce County’s Motion

 4          Pierce County argues Wills’s claims against it should be dismissed for (1)

 5   improper service and (2) failure to state a constitutional claim. Dkt. 40 at 2.

 6          a.       Service

 7          In Washington, a plaintiff suing a county must serve the county auditor. Whidbee

 8   v. Pierce Cty., 857 F.3d 1019, 1021 (9th Cir. 2017) (citing RCW 4.28.080(1)). “However,

 9   in ‘all cases removed from any State court to any district court of the United States,’ a

10   plaintiff may serve process upon removal if service of process was defective or was not

11   attempted before removal.” Id. at 1023 (quoting 28 U.S.C. § 1448)). “The Federal Rules

12   of Civil Procedure govern service of process in federal court, see Fed. R. Civ. P. 4, and

13   apply to a civil action after removal, see Fed. R. Civ. P. 81(c)(1).” Id. at 1023.

14          Fed R. Civ. P. 4(m) provides that if a defendant is not served within 90 days after

15   a complaint is filed, “the court—on motion or on its own after notice to the plaintiff—

16   must dismiss the action without prejudice against the defendant or order that service be

17   made within a specified time.” Fed. R. Civ. P. 4(j) provides that a state or local

18   government must be served by either “delivering a copy of the summons and of the

19   complaint to its chief executive officer” or “serving a copy of each in the manner

20   prescribed by that state’s law for serving as summons or like process on such a

21   defendant.” Proper service is required to invoke federal jurisdiction over a defendant, and

22   while Fed. R. Civ. P. 4 should be liberally construed, substantial compliance is required



     ORDER - 6
              Case 3:19-cv-05851-BHS Document 45 Filed 05/18/20 Page 7 of 9



 1   and actual notice is insufficient. Direct Mail Specialists v. Eclat Computerized

 2   Technologies, Inc., 840 F.2d 685, 688 (9th Cir. 1988). “Where it appears that effective

 3   service can be made and there is no unfair prejudice to the defendant, quashing service

 4   rather than dismissing the action, and leaving the plaintiff free to effect proper service, is

 5   the appropriate course.” Wick Towing, Inc. v. Northland, C15-1864JLR, 2016 WL

 6   3461587, at *2 (W.D. Wash. June 21, 2016) (citing Umbenhauer v. Woog, 969 F.2d 25,

 7   30 (3d Cir. 1992)).

 8          Pierce County argues that in this case, dismissal is warranted because service was

 9   not perfected before removal. Dkt. 40 at 6. The record shows that prior to removal, a

10   summons was served on Alice McDaniel, assistant to Pierce County Executive Bruce

11   Dammeier, care of Tamara Suec. Dkt. 7. Pierce County is correct that service in this case

12   was improper under state law prior to removal as it was not made on the auditor and as it

13   contained only a summons, rather than the summons and the complaint. However, the

14   federal rules provide that service may be perfected after removal, Whidbee, 857 F.3d at

15   1023, and Pierce County has failed to establish sufficient prejudice if Wills is allowed an

16   opportunity to perfect service. Therefore, the Court quashes Wills’s attempted service

17   and orders that service of the summons and any amended complaint on Pierce County

18   occur no later than June 15, 2020. Fed. R. Civ. P. 4(m).

19          b.     Constitutional Claims

20          “While local governments may be sued under § 1983, they cannot be held

21   vicariously liable for their employees’ constitutional violations.” Gravelet-Blondin v.

22   Shelton, 728 F.3d 1086, 1096 (9th Cir. 2013). To state a claim against a municipality


     ORDER - 7
              Case 3:19-cv-05851-BHS Document 45 Filed 05/18/20 Page 8 of 9



 1   under § 1983, a Plaintiff must allege sufficient facts to support a reasonable inference that

 2   the execution of a policy, custom, or practice was the “moving force” that resulted in the

 3   deprivation of his constitutional rights. Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691–

 4   92 (1978). Because a municipality may not be sued under a respondeat superior theory,

 5   “[a] plaintiff must therefore show ‘deliberate action attributable to the municipality [that]

 6   directly caused a deprivation of federal rights.’” Horton by Horton v. City of Santa

 7   Maria, 915 F.3d 592, 603 (9th Cir. 2019) (quoting Bd. of Cty. Comm’rs v. Brown, 520

 8   U.S. 397, 415 (1997)).

 9          Even liberally construing Wills’s amended complaint, he fails to allege facts to

10   support a reasonable inference that deliberate action attributable to Pierce County directly

11   caused a deprivation of federal rights. Wills describes a series of events. To state a claim

12   against Pierce County, Wills would need to allege some facts which would allow Pierce

13   County to understand which events he alleges are attributable to Pierce County, which

14   events violated which of his federal rights, and how those events are the result of Pierce

15   County’s policy, custom, or practice. The Court informs Wills that failure to provide

16   sufficient factual allegations on these issues will result in dismissal of any amended

17   complaint.

18   C.     Leave to Amend

19          In the event the Court finds that dismissal is warranted, the Court should grant the

20   plaintiff leave to amend unless amendment would be futile. Eminence Capital, LLC v.

21   Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003). The Court finds that as to Pierce

22   County, Wills could possibly state a claim. As to Stanfill, amendment would be futile as


     ORDER - 8
               Case 3:19-cv-05851-BHS Document 45 Filed 05/18/20 Page 9 of 9



 1   the Court has already granted summary judgment on all claims alleged against him.

 2   Therefore, the Court grants Wills leave to amend his complaint only against Pierce

 3   County.

 4                                        IV. ORDER

 5         Therefore, it is hereby ORDERED that:

 6         (1) Stanfill’s motion to dismiss, Dkt. 39, is GRANTED and Wills’s claims against

 7   him are DISMISSED with prejudice;

 8         (2) The Clerk shall terminate Stanfill;

 9         (3) Pierce County’s motion to dismiss, Dkt. 40, is GRANTED and Wills’s claims

10   against it are DISMISSED without prejudice and with leave to amend;

11         (4) Wills is GRANTED leave to amend his complaint and must file an amended

12   complaint no later than June 1, 2020. Failure to file a complaint or otherwise show cause

13   why a complaint was not timely filed may result in DISMISSAL; and

14         (5) Wills must perfect service of his amended complaint on Pierce County no later

15   than June 12, 2020. Failure to perfect service or otherwise show cause why the amended

16   complaint and summons were not timely served may result in DISMISSAL.

17         Dated this 18th day of May, 2020.

18

19

20
                                               A
                                               BENJAMIN H. SETTLE
                                               United States District Judge

21

22


     ORDER - 9
